DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP2006115664 to Niimura et al. (a machine translation is enclosed with this action and referred to herein) in view of U.S. Publication No. 2019/0092188 to Plianos et al.
Regarding claims 1 and 8, the Niimura patent teaches a vehicle comprising: a front-wheel motor m1 configured to drive a front wheel 30a, 30b; a rear-wheel motor m2 configured to drive a rear wheel 35a, 35b; a controller or circuitry 42, 40; a temperature detector 24a-f, 25a-25f (the temperature of the motors is interpreted as also the temperature of the inverters since this is part of the motors) configured to detect a temperature of the front-wheel motor and a temperature of the rear-wheel motor; and a distribution ratio controller configured to, if one of the temperature of the front-wheel motor and the temperature of the rear-wheel motor exceeds a second temperature, decrease a torque of one of the front-wheel motor and the rear-wheel motor the temperature of which is higher than the other and increase a torque of the other.  See translation where Fig. 7 is described where it states that the torque from one motor is decreased and the torque of the other motor is increased, this is interpreted as a distribution ratio control.
However, the Niimura patent lacks a teaching that there is a first temperature that the output is to be restricted. 
The Plianos publication teaches a dual motor, dual axle electric vehicle with temperature control of the motors and torque distribution.  It is taught in Fig. 5 that there is an upper threshold mt1 that is when the motor is derated, or is interpreted as restricted.  See paragraph 0106 and Fig. 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Niimura patent to have the upper limit above its own threshold limit in its invention as taught by the Plianos publication as this would be combining known prior art elements using known methods to provide the predictable result of having an upper limit that protects the motor from permanent damage.
Regarding claim 2, wherein, if one of the temperature of the front-wheel motor and the temperature of the rear-wheel motor exceeds the second temperature, the distribution ratio controller controls, in accordance with a temperature difference ratio between a front-wheel temperature difference and a rear-wheel temperature difference, a distribution ratio between the torque of the front-wheel motor and the torque of the rear- wheel motor, the front-wheel temperature difference being a difference between the first temperature and the temperature of the front-wheel motor, the rear-wheel temperature difference being a difference between the first temperature and the temperature of the rear-wheel motor. See translation of Niimura where Fig. 7 is described where it states that the torque from one motor is decreased and the torque of the other motor is increased, this is interpreted as a distribution ratio control.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0232798 to Ienaga .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-8, the Ienaga publication teaches all of the elements of the claims, namely, two motors, two axles, a temperature detector, distribution ratio conttoller configured to, if one of the temperature of the front-wheel motor and the temperature of the rear-wheel motor exceeds a second temperature, decrease a torque of one of the front-wheel motor and the rear-wheel motor the temperature of which is higher than the other and increase a torque of the other, the second temperature being a value set lower than a first temperature that is a threshold used for determination as to whether output of the front-wheel motor or output of the rear-wheel motor is to be restricted. See paragraphs 0021-0026, 0049-0055, the second temperature is interpreted as the lower limit temperature, and the restriction at this point is interpreted as a distribution change.  The entire document in its entirety is cited as disclosing the subject matter of claims 1-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2012/0101675 to Saito teaches a dual motor electric vehicle.
Chinese Patent No. CN109715431 to Kaimer et al. teaches a two motor axle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655